El Juez Asociado Señob Snydeb
emitió la opinión del tribunal.
Manuel Viñas demandó a Carmelo Hernández, María Maldonado y Angela Dozal Somohano en cobro de un préstamo no pagado ascendente a $801. Se registró sentencia en re-beldía contra los dos primeros demandados. Después de un juicio en los méritos la corte de distrito dictó sentencia contra Angela Dozal Somohano por la cantidad total de $801, y ésta apeló contra tal sentencia.
El testimonio del apelado fué que él hizo un prés-tamo a los tres demandados para que ellos pudieran cons-truir un anexo a la casa de Angela Dozal Somohano, para ser ocupado por María Maldonado, su hija, y por Carmelo Hernández, que para entonces eran casados y que se divor-ciaron más tarde; que se suponía se otorgara una hipoteca sobre el anexo para garantizar el préstamo, pero esto nunca se hizo; que Angela Dozal Somohano garantizó el préstamo.
La apelante hizo una negación completa de este testimo-nio, con la explicación de que el dinero para construir el anexo, que ella alegaba le pertenecía, provenía de otras fuen-tes. Hubo mucho testimonio' de ambos lados. La corte dió crédito a los testigos del apelado. Aunque la apelante alega *278pasión, prejuicio y parcialidad de parte de la corte inferior, no los hallamos después de un examen cuidadoso del récord. En un caso como éste que envuelve un marcado conflicto en la prueba, la corte inferior usualmente está en mejor’posi-ción que esta corte para determinar los hechos. Bajo las circunstancias de este caso, no vemos base sobre la cual po-damos alterar propiamente las conclusiones sobre los hechos a que llegó la corte inferior.
 La apelante también se queja de que hubo una in-congruencia entre la demanda y la prueba. Se admite que ésta existió, toda vez que el pleito era contra tres personas en cobro de un préstamo, y la corte dictó sentencia por la cantidad total contra una de ellas, por el fundamento que esta última garantizó el préstamo. Pero como “no se hizo objeción alguna en la corte inferior ... se renunció a la in-congruencia, o la demanda podía considerarse como enmen-dada de conformidad con el caso de Pueblo v. Sucn. Valdés, 31 D.P.R. 223 . . . ”. Maniscalco & Nuccio v. Sancho Bonet, Tes., 51 D.P.R. 515, 518. Además, aun cuando la apelante hubiera hecho su objeción en el momento oportuno, se le hu-biera requerido que demostrara que “ella (la incongruencia), fuera (era) esencial, es decir, que le hubiese sorprendido o inducido a error en su perjuicio.” Carrasquillo v. Ripoll y Maldonado, Int., 56 D.P.R. 395, 402.
El récord demuestra que el apelado fué a juicio bajo la teoría de una garantía de la suma total por parte de la ape-lante; los testigos del apelado declararon a ese efecto sin objeción; fueron contrainterrogados por el abogado de la apelante sobre estos extremos, y la misma apelante ofreció testimonio negando la garantía. La incongruencia ni cogió a la apelante por sorpresa ni en manera alguna perjudicó su posición. Díaz v. Rosado, 30 D.P.R. 515, 529; Font v. Viking Construction Corporation, 58 D.P.R. 689, 704. Toda vez que “la prueba demuestra que las partes entendieron debi-damente las verdaderas controversias envueltas . . . debe *279considerarse que la demanda ha sido enmendada de confor-midad con la prueba.” Gavilán & Co. v. Garriga & Hijos et al., 38 D.P.R. 416, 417.
La apelante hace hincapié en el argumento que. la in-congruencia en este caso cambió la causa de acción. El punto se suscitó por primera vez en la moción de reeonside-. ración. Al declararse sin lugar la moción dg reconsidera-ción, la corte de distrito resolvió que la causa de acción se-guía siendo la misma a pesar de la íiicóngrueuciu, toda vez; que en uno u otro caso estaba envuelto un pleito sobre cobro" de dinero. Esto puede ser dudoso bajo la regla establecida en Martí v. American Railroad Company, 28 D.P.R. 737. Sin embargo, creemos innecesario pasar sobre esa cuestión en este caso. Las cuestiones de hecho - provenientes de esta transacción fueron juzgadas clara y ampliamente en la corte inferior. No vemos razón para que, en la ausencia de ob-jeción en el momento oportuno y la falta de sorpresa de la apelante, insistamos en que el caso vaya a la corte de dis-trito para un juicio de novo.
Otro alegado error es que aun si éste hubiese sido un pleito sobre una garantía, no procedería el pleito toda vez que la cantidad garantizada excedía de $300 y*no se ofreció documento escrito alguno para establecer tal obliga-ción. Los casos resuelven que no se exige este requisito en-tre las partes mismas. Más v. Llona, 31 D.P.R. 30; Santiago v. Cuevas, 41 D.P.R. 116.
De igual manera tampoco se dejó de observar la disposi-ción del artículo 1726 del Código Civil al efecto de que “La fianza no se presume: debe ser expresa . . . ”. El testimo-nio del apelado, que fué creído por la corte inferior, esta-bleció una garantía expresa.

La sentencia de la corte de distrito será confirmada.

Los Jueces Asociados Sres. Travieso y Todd, Jr., no in-tervinieron.